Citation Nr: 1454772	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hiatal hernia with gastroesophageal reflex disease (GERD).

2.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected hiatal hernia with GERD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to October 1984.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The matter of the rating for hiatal hernia with GERD was originally before the Board on appeal from a November 2001 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for that disability.  In August 2004 and June 2006 a Veterans Law Judge (VLJ) who is no longer with the Board remanded the matter for development, and in a September 2009 decision that VLJ denied the claim.  The Veteran appealed that decision to the Court, resulting in a May 2010 Joint Motion for Remand (JMR) by the parties.  A May 2010 Court Order remanded the matter for compliance with the instructions in the JMR.  In June 2011 the Board again remanded the matter for further development.

The matter of service connection for a sleep disability, to include as secondary to hiatal hernia with GERD, was originally before the Board on appeal from a March 2004 rating decision of the New Orleans, Louisiana, RO that denied service connection for back pain and a sleep disability.  In June 2006 and September 2009 the VLJ who is no longer with the Board remanded the matter for additional development.  

December 2012 decisions by the VLJ no longer with the Board denied a rating in excess of 30 percent for hiatal hernia/GERD and service connection for back pain and a sleep disability.  The Veteran appealed those decisions to the Court, resulting in a January 2014 JMR by the parties.  A January 2014 Court Order remanded the matters for a sleep disability for compliance with instructions in the JMR.  [The Court dismissed the Veteran's appeal seeking service connection for a back disability; consequently, that issue is no longer before the Board.]

In July 2003, a Travel Board hearing was held before the VLJ no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in July 2014, his attorney waived his right to such hearing.  

The case is now assigned to the undersigned.  The Veteran's record is now in the jurisdiction of the Baltimore, Maryland RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As outlined in the January 2014 JMR, the July 2011 VA examination report did not account for reports in the record of hematemesis (with hospitalization) and melena, and the addendum to that report did not explain how the Veteran's general health was good, given a finding of mild nutritional anemia.  There are also some discrepancies in the record as to whether certain symptoms (such as pain, hematemesis, and melena) are properly attributed to the Veteran's service-connected hiatal hernia/GERD or are related to other (non-service-connected) disabilities; competent (medical) evidence is necessary to resolve those discrepancies.  Consequently, a remand for another VA examination (to determine which symptoms are associated with the service-connected disability and to assess the severity of the symptoms and their impact on the Veteran's health) is necessary.

As also outlined in the January 2014 JMR, there is contradictory evidence in the record as to whether the Veteran has a separately diagnosed sleep disability (or symptoms of sleep disturbance) that is related to (caused or aggravated by) his service-connected hiatal hernia/GERD.  On remand, an examination to secure a medical opinion that addresses the contradictory evidence and resolves whether the Veteran has a sleep disability (or symptoms of sleep disturbance) related to his service-connected hiatal hernia/GERD is necessary.

In a September 2014 written presentation the Veteran expressly asserted that referral of the claim for increase for extraschedular consideration is necessary.  On remand the AOJ shall have the opportunity to make a new formal determination regarding whether referral for extraschedular consideration is warranted (considering whether factors cited by the Veteran in his presentation and in the record as a whole, e.g., fatigue, tooth erosion, substantial employment interference, are contemplated by the applicable rating criteria).

Finally, the Veteran receives VA medical treatment, and record does not include any reports of his treatment after October 2011.  Records of such treatment may contain pertinent information, are constructively of record, and must be secured to ensure that the evidentiary record is complete.

The case is REMANDED for the following:

1.  Obtain the complete records (those not already associated with the record) of all VA evaluations or treatment the Veteran received for hiatal hernia/GERD and sleep disability/disturbance.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.

2.  After the above development is completed, arrange for a gastrointestinal diseases examination of the Veteran to assess the severity of his hiatal hernia with GERD.  A copy of the criteria in 38 C.F.R. § 4.114, Code 7346, should be provided to the examiner (along with the Veteran's record, to include this remand) for review in conjunction with the examination.  The findings reported must address all factors mentioned in the rating criteria.  Any indicated tests or studies should be completed.  

The examiner should describe findings in detail, specifically noting the presence or absence of the symptoms and impairment in the Code 7346 criteria for ratings above 30 percent.  The examiner should specifically consider all subjective symptoms suggested by the record or reported by the Veteran (to specifically include sternum, shoulder, and arm pain; nausea and vomiting; hematemesis; melena; material weight loss; anemia; inadequate nutrition; tooth erosion; and sleep disruption), determine whether such symptoms are associated with the Veteran's hiatal hernia/GERD, and evaluate the severity of each symptom associated with hiatal hernia/GERD.  If the examiner determines that any reported/documented symptoms are not associated with hiatal hernia/GERD, the considered more likely etiology of such symptoms should be identified, with citation to the record as appropriate.   

The examiner should indicate whether or not the symptoms associated with hiatal hernia/GERD are productive of "severe impairment of health."  The examiner should also indicate whether the criteria in any other Code in 38 C.F.R. § 4.114 more accurate reflect the disability picture presented by the hiatal hernia with GERD.

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

3.  Also arrange for a sleep disorders examination of the Veteran to determine the nature and likely etiology of any sleep disorder he may have.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically address the medical evidence of record which mentions sleep problems, including August 2006 diagnoses of sleep disability with nocturnal respiratory distress, mild obstructive sleep apnea, insufficient sleep syndrome, and possible upper airway resistant syndrome and an October 2006 opinion associating GERD with sleep disability.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each sleep disorder found.  If none is found, reconcile that conclusion with the evidence in the record (cited above) suggesting otherwise.

(b) As to each sleep disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is caused or aggravated by the Veteran's service connected hiatal hernia/GERD.  The examiner should indicate whether the Veteran has a sleep disorder that is a symptom of his hiatal hernia/GERD.

(c) If a sleep disability is aggravated (and not caused) by the service-connected hiatal hernia/GERD, the examiner should (to the extent possibly) identify the degree of the sleep disability that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data. 

4.  The AOJ should then review the record, arrange for any further development indicated, to include referral for extraschedular consideration, if warranted, and readjudicate the claims.  [If referral is not deemed warranted the AOJ should specifically address the factors cited by the Veteran.]  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

